Exhibit 10(tt)

EXECUTION COPY

INCREMENTAL ASSUMPTION AGREEMENT

Dated as of October 16, 2008            

INCREMENTAL ASSUMPTION AGREEMENT among United Rentals, Inc., a Delaware
corporation (“Holdings”), United Rentals (North America), Inc., a Delaware
corporation (the “Company”), each Subsidiary listed on the signature pages
hereto under the caption “U.S. Subsidiary Borrowers” (the “U.S. Subsidiary
Borrowers” and, together with the Company, the “U.S. Borrowers”), United Rentals
of Canada, Inc., a company formed under the federal laws of Canada (“URC”),
United Rentals Alberta Holding, LP (“URA” and, together with URC, the “Canadian
Borrowers”), United Rentals Financing Limited Partnership, a Delaware
partnership (the “Specified Loan Borrower”, and together with the U.S. Borrowers
and the Canadian Borrowers, the “Borrowers”) and the other Subsidiaries listed
on the signature pages hereto under the caption “Guarantors” (the “Guarantors”),
the banks, financial institutions and other institutional lenders party hereto
and Bank of America, N.A., as agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrowers, the Guarantors, the Agent and the other agents and lenders
named therein have entered into a Credit Agreement dated as of June 9,2008 (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.

(2) The Borrowers, the Increasing Lenders (as hereinafter defined) and the Agent
have agreed to enter into this Agreement in order to effectuate a Commitment
Increase (this “Commitment Increase”) in accordance with Section 2.8 of the
Credit Agreement.

SECTION 1. Commitment Increase. Pursuant to Section 2.8 of the Credit Agreement:

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 2, on the Effective Date (as hereinafter defined), each Lender listed on
the signature pages hereof as an “Increasing Lender” (each, an “Increasing
Lender”) shall increase its existing U.S. Revolving Credit Commitment to the
amount set forth opposite such Lender’s name on Schedule 1 hereto.

(b) As of the Effective Date and immediately after giving effect to this
Commitment Increase, the Maximum Revolver Amount shall be $1,285,000,000.

SECTION 2. Conditions to Effectiveness. This Agreement shall become effective as
of the later date (the “Effective Date”) of the date specified in the Notice of
Requested Commitment Increase in respect of this Commitment Increase and the
date on which the following items have been received by the Agent:

(a) Counterparts of this Agreement executed by the Obigors, the Agent, the
Increasing Lenders or, as to any of the Increasing Lenders, advice satisfactory
to the Agent that such Lender has executed this Agreement;

(b) A certificate signed by a duly authorized officer of the Borrowers’ Agent
stating that:

(i) The representations and warranties contained in each of the Loan Documents
and this Agreement are correct on and as of the Effective Date as though made on
and as of such date, other than any such representations or warranties that, by
their terms, refer to a date other than the Effective Date; and



--------------------------------------------------------------------------------

(ii) No Default or Event of Default shall exist both before and after giving
effect to this Commitment Increase;

(c) (i) Opinions of counsel for the U.S. Obligors (including Canadian counsel to
United Rentals of Nova Scotia (No. 1) and United Rentals of Nova Scotia (No. 2))
reasonably satisfactory to the Agent, addressing among other things the due
authorization, execution and delivery of this Agreement, the enforceability of
the Loan Documents, after giving effect to this Agreement, and the continuing
validity of the security interests in the U.S. Collateral created pursuant to
the Loan Documents and the perfection thereof; (ii) a certificate as to the good
standing or status of each U.S. Obligor as of a recent date, from such Secretary
of State or other Governmental Authority; (iii) a certificate of the Secretary
or Assistant Secretary or Officer of each U.S. Obligor dated the Effective Date
and certifying (A) that the certificate or articles of
incorporation/amalgamation/amendment or memoranda of association (or similar
Organization Documents) of such U.S. Obligor and the by-laws (or similar
Organization Documents) of such U.S. Obligor have not been amended since such
Organization Documents were delivered to the Agent on the Closing Date (or such
later date that any U.S. Obligor’s Organization Documents were delivered to the
Agent pursuant to Section 8.25 of the Credit Agreement (each such later date, an
“Additional Obligor Date”)) and the Organization Documents delivered on the
Closing Date (or applicable Additional Obligor Date, as the case may be) are in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors (or
the equivalent governing body) of such U.S. Obligor authorizing the
authorization, execution and delivery of this Agreement, the performance of the
Loan Documents, after giving effect to this Agreement and, in the case of the
Borrowers, the borrowings thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Obligor;
and (iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (iii) above.

(d) Evidence that concurrently with the effectiveness of this Commitment
Increase, in accordance with Section 2.8(b) of the Credit Agreement, (i) the
U.S. Lenders shall have made advances among themselves so that after giving
effect to this Commitment Increase, the U.S. Revolving Loans will be held by the
U.S. Lenders on a pro rata basis in accordance with such U.S. Lenders’ Pro Rata
Share (after giving effect to the applicable Commitment Increase) and (ii) the
U.S. Borrowers shall have paid to the applicable U.S. Lenders any amounts
payable in respect thereof in accordance with Section 5.4 (with any reduction in
U.S. Revolving Loans of any U.S. Lender pursuant to Section 2.8(b) of the Credit
Agreement being deemed a prepayment for purposes of Section 5.4 of the Credit
Agreement).

(e) Evidence that the Borrowers shall have paid any and all fees and expenses
owing to the Agent and the Lenders in respect of this Commitment Increase.

 

2



--------------------------------------------------------------------------------

SECTION 3. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors. (a) On and after the effectiveness of this Agreement, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, after giving effect to this Agreement.

(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the U.S.
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Obligors under the Loan
Documents and the Canadian Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Canadian
Obligations of the Canadian Obligors under the Loan Documents.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

SECTION 4. Costs, Expenses. The Borrower agrees to pay on demand all costs, fees
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Agreement and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 14.7 of the Credit Agreement.

SECTION 5. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
(or other electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

UNITED RENTALS, INC., as a Guarantor By:   /s/ Irene Moshouris Name:    Irene
Moshouris Title:   Vice President-Treasurer UNITED RENTALS (NORTH AMERICA),
INC., as a U.S. Borrower and as a Guarantor By:   /s/ Irene Moshouris Name:   
Irene Moshouris Title:   Vice President-Treasurer UNITED RENTALS OF CANADA,
INC., as a Canadian Borrower and as a Guarantor By:   /s/ Irene Moshouris Name: 
  Irene Moshouris Title:   Vice President-Treasurer UNITED RENTALS ALBERTA
HOLDING, L.P., as a Canadian Borrower and as a Guarantor

By

  its General Partner, UNITED RENTALS (DELAWARE), INC.

By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS FINANCING LIMITED PARTNERSHIP, as the
Specified Loan Borrower and as a Guarantor

By

  its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer



--------------------------------------------------------------------------------

UNITED EQUIPMENT RENTALS GULF, L.P., as a U.S. Borrower and as a Guarantor

By   its General Partner, UNITED RENTALS (NORTH AMERICA), INC.

By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS GULF, INC., as a U.S. Borrower and as a
Guarantor By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS NORTHWEST, INC., as a U.S. Borrower and as a
Guarantor By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS SOUTHEAST, L.P., as a U.S. Borrower and as a
Guarantor

By   its General Partner, UNITED RENTALS (NORTH AMERICA), INC.

By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS SOUTHEAST, INC., as a U.S. Borrower and as a
Guarantor By:   /s/ Irene Moshouris Name:    Irene Moshouris Title:   Vice
President-Treasurer UNITED RENTALS (DELAWARE), INC., as a Guarantor By:   /s/
Irene Moshouris Name:    Irene Moshouris Title:   Vice President-Treasurer



--------------------------------------------------------------------------------

UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, as a Guarantor By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer UNITED RENTALS OF
NOVA SCOTIA (NO. 2), ULC, as a Guarantor By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer UR CANADIAN FINANCING
PARTNERSHIP, as a Guarantor

By

  its Managing Partner, UNITED RENTALS FINANCING LIMITED PARTNERSHIP

By

  its Managing Partner, UNITED RENTALS OF NOVA SCOTIA (No. 1), ULC

By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer UNITED RENTALS
SOUTHEAST HOLDING LLC, as a Guarantor

By

  its Managing Member, UNITED RENTALS (NORTH AMERICA), INC.

By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer WYNNE SYSTEMS, INC.,
as a Guarantor By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer INFOMANAGER, INC., as
a Guarantor By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer



--------------------------------------------------------------------------------

UNITED RENTALS REALTY, LLC, as a Guarantor

By 

  its Sole Member, UNITED RENTALS (NORTH AMERICA), INC.

By:  

/s/ Irene Moshouris

Name:    Irene Moshouris Title:   Vice President-Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Agent, U.S. Swingline Lender and Letter of Credit
Issuer and as an Increasing Lender By:   /s/ Cynthia G. Stannard Name:   
Cynthia G. Stannard Title:   Sr. Vice President

Incremental Assumption Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Increasing Lender

   Commitment (after giving effect to the
Commitment Increase)

Bank of America, N.A.

   $ 140,000,000

Schedule 1 to Incremental Assumption Agreement